—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court did not abuse its discretion in granting plaintiffs’ motion to renew and, upon renewal, considering the affidavits submitted by plaintiffs (see, Saferstein v Stark, 171 AD2d 856; Weisse v Kamhi, 129 AD2d 698). Because a fact issue existed, however, regarding the independent physical and emotional injuries sustained by plaintiff Anna Carlstrand as a result of the alleged negligence of defendants, Supreme Court properly permitted the third and fourth causes of action to stand, to the extent that they sought to recover for her physical injuries. The court erred, however, in granting partial summary judgment dismissing those portions of those causes of action arising out of her emotional injuries (see, Buzniak v County of Westchester, 156 AD2d 631, 632; Johnson v Verrilli, 139 AD2d 497). (Appeals from Order of Supreme Court, Nassau County, Collins, J.—Dismiss Causes of Action.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.